DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a number of battery cells” in line 2, but does not define the number required.  This will be read as “plural battery cells” for the purposes of this action.
Claim 10 recites the limitation "the resins" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the acrylic resin, epoxy resin, urethane resin, olefin resin, EVA resin, or silicone resin”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (KR 10-2015-0028505; references to US 2018/0076493) in view of LEE et al. (KR 2016/0051444A, provided; citations to English translation provided).
	Regarding claim 1, PARK teaches a method of manufacturing a battery module comprising a case having a space with a bottom plate, sidewalls, an injection port in the plate or sidewalls, a plurality of battery cells in the internal space, and a resin layer in contact with the bottom plate or sidewalls while in contact with the battery cells, wherein an injection device is mounted on an injection port and a resin composition is injected into the injection device to pass through the injection portion (paras. 7-8, 11, 25, and 68).  PARK does not teach covering the injection port with a tape and penetrating the tape with the injection device.  LEE teaches another method of injecting a resin into a battery via an injection port, wherein a tape 16 is placed over injection hole port 13a, and the injection device 22 penetrates the tape to thereby inject fluid into the battery (p. 4; paras. 4 and 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to place a tape over the injection port of PARK and to penetrate the tape with the injection device, as taught by LEE, to prevent fluid resin from leaking during injection (LEE; p. 4, paras. 4 and 8).
	Regarding claim 2, PARK teaches the injection port formed between ¼ and ¾ of the length along the length of the sidewalls or bottom plate (para. 12).
	Regarding claims 4 and 5, PARK does not teach forming a penetrating portion in the tape that is smaller than the injection port, but it would have been obvious to one of ordinary skill in the art at the time of the invention to penetrate a portion of the tape smaller than the injection port because injector needles typically have tapered tips, which would initiate penetration with a small hole, and the injector of PARK is mounted toward the port, and therefore the penetrating auxiliary portion hole formed by the injector. 
	Regarding claim 6, PARK teaches injecting resin with a number of battery cells in the internal space of the module case (paras. 7 and 8).
	Regarding claim 7, LEE teaches removing the tape (p. 4, paras. 4 and 8), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the processing tape after injection of the resin in order to use or further process the battery; and, furthermore, changing the order of prior art method steps has been held per se obvious (MPEP 2144.04).
	Regarding claim 9, PARK teaches a room temperature curing resin (para. 52).
	Regarding claim 10, PARK teaches acrylic, urethane, and silicone resins, among other generally known adhesives (para. 35).
	Regarding claim 11, PARK teaches using a filler in the resin (para. 35).
	Regarding claim 12, PARK teaches filler between 50 and 2,000 parts by weight per 100 resin parts by weight (para. 54).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as combined as applied to claim 1 above, and further in view of HOSHI (US 2012/0007261).
	Regarding claim 3, LEE does not disclose the material of the tape utilized.  HOSHI teaches another method of injecting resin into a space via a tape 23 through which the resin is injected (figs. 1A, 1B; and 4D; para. 18), wherein the tape comprises polyester (para. 37).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize polyester tape, as taught by HOSHI, or one of acrylic film, polyolefin film, paper, cellulose-based polymer, polystyrene film, or polycarbonate-based film because they are all well-known tape materials in the adhesive arts, and the claim is directed to a vast majority of the materials used in the art.


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method of producing a battery via injecting resin into a case having plural batteries therein, wherein the resin has a room temperature viscosity of 400 cP or less and is sheared at a rate of 2.5/s during injection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHIMIZU (US 2007/0170557), TOCH (US 4,599,535), WOO (US 2007/0224491), CHO et al. (US 2008/0305006), KATO (US 2018/0233711), SEINO et al. (US 2010/0216016), YAMAMOTO et al. (US 2011/0250475), and YAMAMOTO et al. (US 2012/0183819).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 8, 2021